 


109 HR 1761 IH: Retirement Security for America’s Domestic Workers Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1761 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Becerra (for himself, Mr. Rangel, Mr. Towns, Ms. Millender-McDonald, Mr. Abercrombie, Mr. Owens, Mr. George Miller of California, Mr. Frank of Massachusetts, Ms. Kilpatrick of Michigan, Mr. Gutierrez, Ms. Roybal-Allard, Mr. Kucinich, Mr. McDermott, and Ms. Solis) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act and the Internal Revenue Code of 1986 to coordinate the threshold requirement for coverage of domestic employees under Social Security with the amount required for a quarter of coverage. 
 
 
1.Short titleThis Act may be cited as the Retirement Security for America’s Domestic Workers Act of 2005. 
2.Coordination of threshold requirement for coverage of domestic employees with amount required for quarter of coverage 
(a)Amendments to the Social Security ActSection 209(a)(6)(B) of the Social Security Act (42 U.S.C. 409(a)(6)(B)) is amended— 
(1)by striking is less than and all that follows and inserting is less than the greater of—; and 
(2)by adding at the end the following: 
 
(i)$1,400, or 
(ii)the amount of wages and self-employment income which an individual must have in such year in order to be credited with a quarter of coverage in such year under section 213(a)(2)(A)(ii) (as determined under section 213(d)).. 
(b)Amendments to the Internal Revenue Code of 1986Section 3121 of the Internal Revenue Code of 1986 (relating to definitions under FICA) is amended— 
(1)in subsection (a)(7)(B)— 
(A)by striking is less than and all that follows and inserting is less than the greater of—; and 
(B)by adding at the end the following: 
 
(i)$1,400, or 
(ii)the amount of wages and self-employment income which an individual must have in such year in order to be credited with a quarter of coverage in such year under section 213(a)(2)(A)(ii) of the Social Security Act (as determined under section 213(d) of such Act).; and 
(2)by striking subsection (x). 
3.Effective dateThe amendments made by this Act shall apply with respect to remuneration paid after December 31, 2005. 
 
